                                                            Case 2:17-cv-02866-JCM-DJA Document 75 Filed 07/29/21 Page 1 of 3




                                                            THIERMAN BUCK, LLP                                OGLETREE, DEAKINS, NASH, SMOAK
                                                        1
                                                            Mark R. Thierman, Nev. Bar No. 8285               & STEWART, P.C.
                                                        2   mark@thiermanbuck.com                             Anthony L. Martin, Nev. Bar No. 8177
                                                            Joshua D. Buck, Nev. Bar No. 12187                anthony.martin@ogletreedeakins.com
                                                        3   josh@thiermanbuck.com                             Suzanne L. Martin, Nev. Bar No. 8833
                                                            Leah L. Jones, Nev. Bar No. 13161                 Suzanne.martin@ogletreedeakins.com
                                                        4
                                                            leah@thiermanbuck.com                             Tullio J. Marchionne, Nev. Bar No. 4684
                                                        5   7287 Lakeside Drive                               Tullio.marchionne@ogltereedeakins.com
                                                            Reno, Nevada 89511                                3800 Howard Hughes Parkway, Suite 1500
                                                        6   Tel. (775) 284-1500                               Las Vegas, NV 89169
                                                            Fax. (775) 703-5027                               Telephone: (702) 369-6800
                                                        7
                                                                                                              Fax: 702) 369-6888
                                                        8   Attorneys for Plaintiffs
                                                                                                              Attorneys for Defendant         Capital    One
                                                        9                                                     Services, II, LLC
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10
                                                       11                                UNITED STATES DISTRICT COURT
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12                                     DISTRICT OF NEVADA
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13
                                                            MUSTAFA YOUSIF and SHARONE                          Case No.: 2:17-CV-02866-JCM-GWF
                                                       14   WALKER on behalf of themselves and all
                                                                                                                [PROPOSED] ORDER GRANTING
                                                            others similarly situated,                          FINAL APPROVAL OF CLASS ACTION
                                                       15
                                                                                                                SETTLEMENT
                                                       16                  Plaintiffs,

                                                       17          vs.
                                                       18   THE VENETIAN CASINO RESORT, LLC;
                                                       19   LAS VEGAS SANDS, CORP. and DOES 1
                                                            through 50, inclusive,
                                                       20
                                                                           Defendants.
                                                       21
                                                       22
                                                                   On June 30, 2021, this Court considered the Joint Motion for Final Approval of Class
                                                       23
                                                            Action Settlement. Counsel for Plaintiffs and Defendant appeared at the hearing. Having fully
                                                       24
                                                            considered the motion, comments of counsel, and all supporting legal authorities, the Court
                                                       25
                                                            orders as follows:
                                                       26
                                                            IT IS HEREBY ORDERED THAT:
                                                       27
                                                                   1.      This Court has jurisdiction over the subject matter of this litigation and personal
                                                       28

                                                                                                          -1-
                                                                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                            Case
                                                             Case2:17-cv-02866-JCM-DJA
                                                                  2:17-cv-02866-JCM-DJA Document
                                                                                         Document69-4
                                                                                                  75 Filed
                                                                                                      Filed07/29/21
                                                                                                            06/23/21 Page
                                                                                                                      Page22ofof33




                                                        1    jurisdiction over the named-plaintiff, all settlement class members, and defendants.
                                                        2           2.      The Court adopts the defined terms in the Settlement Agreement.
                                                        3           3.      Distribution of the Notice and the Exclusion Form directed to the Class Members
                                                        4    as set forth in the Stipulation of Settlement and the other matters set forth therein have been
                                                        5    completed in conformity with the Preliminary Approval Order, including individual notice to all
                                                        6    Class Members who could be identified through reasonable effort, and as otherwise set forth in
                                                        7    the Stipulation of Settlement. The Notice provided due and adequate notice of the proceedings
                                                        8    and of the matters set forth therein, including the proposed Settlement set forth in the
                                                        9    Stipulation of Settlement, to all persons entitled to such a Notice, and the Notice fully satisfied
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10    the requirements of due process. All Class Members and all Released Claims are covered by
                                                       11    and included within the Settlement and the Court’s Final Order and Judgment.
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12           4.      The Court confirms the appointment of Natasha Porteous as Class
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13    Representative.   The Court approves the enhancement payment of $10,000 to the Class
                                                       14    Representative as set forth in the Settlement Agreement.
                                                       15           5.      The Court confirms the appointment of Thierman Buck LLP as class counsel for
                                                       16
                                                             the settlement class and approves their requests for attorneys’ fees and litigation costs of
                                                       17
                                                             $166,500 and $6,043.20,
                                                                           5         respectively.
                                                       18
                                                                    6.      The Court grants final approval to this settlement and finds that the settlement is
                                                       19
                                                             fair, reasonable, and adequate in all respects, including the attorneys’ fees, costs, and incentive
                                                       20
                                                             award provisions. The Court specifically finds that the settlement confers a substantial benefit
                                                       21
                                                             to settlement class members, considering the strength of plaintiff’s claims and the risk,
                                                       22
                                                             expense, complexity, and duration of further litigation. The response of the class supports
                                                       23
                                                             settlement approval. No class members objected to the settlement and only 47 requested
                                                       24
                                                             exclusion from the settlement. The Court further finds that the settlement is the result of arms-
                                                       25
                                                       26    length negotiations between experienced counsel representing the interests of both sides, which

                                                       27    supports approval of the settlement in accordance with the standards set forth in the joint

                                                       28    motion for final approval of settlement. Settlement negotiations were not commenced until

                                                                                                            -2-
                                                                    [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                                                            Case 2:17-cv-02866-JCM-DJA Document 75 Filed 07/29/21 Page 3 of 3




                                                        1   both sides had thoroughly investigated and researched the claims and defenses herein.
                                                        2          8.      The Court finds that as of the date of this Order each and every class member
                                                        3   has waived and shall be deemed to have fully, finally, and forever released, relinquished, and
                                                        4   discharged all Released Claims, as set forth in the Settlement Agreement and Notice of Class
                                                        5   Action Settlement.
                                                        6
                                                                   9.      The Court finds that the settlement administrator Simpluris is entitled to
                                                        7
                                                            $16,000 for administrative fees.
                                                        8
                                                                   10.     The Court directs the parties to effectuate the settlement terms as set forth in the
                                                        9
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                            Settlement Agreement and the settlement administrator to calculate and pay the claims of the
                                                       10
                                                            class members in accordance with the terms set forth in the Settlement Agreement.
                                                       11
            (775) 284-1500 Fax (775) 703-5027




                                                                   11.     The Claims set forth in Plaintiff’s First Amended Complaint are dismissed on
                THIERMAN BUCK, LLP




                                                       12
                   7287 Lakeside Drive




                                                            the merits and with prejudice.
                     Reno, NV 89511




                                                       13
                                                                   12.     The Court retains jurisdiction to enforce the terms of the settlement, including
                                                       14
                                                            the payment of the settlement fund.
                                                       15
                                                       16                   IT IS SO ORDERED.

                                                       17
                                                                                July 29, 2021
                                                       18               Dated: ________________

                                                       19                                                 Honorable James C. Mahan
                                                                                                          District Court Judge
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                          -3-
                                                                   [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
